Citation Nr: 0025800	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-17 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Determination of proper initial rating effective prior to 
November 7, 1996 for schizophrenia, residual type, with 
paranoid features. 

2.  Determination of proper initial rating effective as of 
November 7, 1996, for schizophrenia, residual type, with 
paranoid features.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This appeal arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The veteran had 
active military service from December 1960 to December 1961. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims on appeal has been obtained by the 
RO.

2.  The evidence shows that, prior to November 7, 1996, the 
veteran's psychiatric disability was characterized by active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.

3.  The evidence shows that, as of November 7, 1996, the 
veteran's psychiatric symptomatology has not been productive 
of more than mild impairment of social and industrial 
adaptability.  Additionally, the veteran's disability is not 
productive of more than occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress; or, symptoms controlled 
by continuous medication.  




CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation effective prior 
to November 7, 1996 for schizophrenia, residual type, with 
paranoid features, have been met.  38 U.S.C.A. §§ 1155, 5107, 
5110(g) (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, 
Diagnostic Code 9205 (1996); Fenderson v. West, 12 Vet. 
App. 119 (1999).

2.  The criteria for an increased disability evaluation, in 
excess of 10 percent, effective as of November 7, 1996, for 
schizophrenia, residual type, with paranoid features, have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic Code 
9205 (1996); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic 
Code 9205 (1999); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased initial ratings are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented claims which are not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claims.  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed, 
as reflected by the various VA examination reports discussed 
below.  Accordingly, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).



I.  The Applicable Law.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
when a veteran appeals the initial rating assigned after a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating mental disorders has been changed.  
See 61 Fed. Reg. 52695 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 4.125-
4.132).  In this respect, the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") has held 
that where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, where compensation is awarded or increased 
"[p]ursuant to any Act or administrative issue, the effective 
date of such an award or increase . . . shall not be earlier 
than the effective date of the Act or administrative issue."  
38 U.S.C.A. § 5110(g) (West 1991).  As such, the Secretary is 
obligated to apply November 7, 1996 as the effective date for 
the revised criteria for mental disorder, and thus, is 
prevented from applying the liberalizing law rule stated in 
Karnas, see supra.  Thus, the revised rating schedule for 
mental disorders cannot be applied to a claim for any date 
prior to November 7, 1996.  See 38 U.S.C.A. § 5110(g)(West 
1991).

Prior to November 7, 1996, pursuant to 38 C.F.R. § 4.132, DC 
9205, a 10 percent rating was assigned for schizophrenia, 
residual type, productive of mild impairment of social and 
industrial adaptability.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9205 (1996).  And, a 30 percent rating was granted for 
schizophrenia, residual type, causing a definite impairment 
of social and industrial adaptability.  See id.  In this 
regard, the Board acknowledges that VA General Counsel 
opinion 9-93 defines the word "definite," as used in 
38 C.F.R. § 4.132 to describe a 30 percent degree of 
disability for purposes of rating claims involving 
psychiatric disabilities, as meaning distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large.  See VAOPGCPREC 9-93 (November 1993) 
(emphasis added).

In addition, a 50 percent rating was warranted for 
schizophrenia, residual type, causing a considerable 
impairment of social and industrial adaptability.  A 70 
percent rating was warranted when a veteran's schizophrenia 
was characterized by lesser symptomatology than required for 
a 100 percent rating, but such as to produce severe 
impairment of social and industrial adaptability.  And, a 
higher 100 percent evaluation was warranted if the 
schizophrenia was manifested by active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  See 38 C.F.R. § 4.132, DC 9205 (1996).

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9205, as 
effective after November 7, 1996, the schedular criteria 
incorporate the American Psychiatric Association's Diagnostic 
and Statistic Manual of Mental Disorders, Fourth Edition.  
Under the revised schedular criteria, a 10 percent schedular 
evaluation contemplates occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress; or, symptoms controlled 
by continuous medication.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9205 (1999).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id. 

A 50 percent schedular evaluation contemplates occupational 
and social impairment with reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See id.

A 70 percent evaluation now envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. See id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  See id.

II.  Initial Rating Effective Prior to November 7, 1996 for
Schizophrenia, Residual Type, with Paranoid Features.

The evidence includes VA medical records dated from 1981 to 
1988, which describe the treatment the veteran received over 
time at VA facilities for various health problems including, 
but not limited to, major depression, depression with 
psychosis, anxiety and adjustment disorder.  Additionally, a 
May 1986 VA examination report notes the veteran was in 
contact and his conversation was rather loud, spontaneous, 
coherent, and relevant.  However, he had a depressive tone, 
cried easily and mentioned he had suicidal preoccupation.  He 
also had low tolerance and became hostile easily, but did not 
have looseness of association, overt thought disorder, memory 
problems, or unclear sensorium.  The examiner indicated that, 
mostly, the veteran seemed to be operating chronically 
depressed and having difficulty relating to others.  The 
veteran's diagnosis was dysthymic disorder, severe.

A May 1990 VA examination report indicates the veteran was 
well developed, nourished, and appropriately dressed.  He was 
spontaneous after initial strong silence and hostility.  He 
did not have looseness of association, had superficially 
preserved memory and fair judgment, was able to differentiate 
well between right and wrong, and his responses were coherent 
and relevant.  However, he had strong referential persecutory 
ideation, seemed depressed and explosive, reported he heard 
voices, seemed strongly dependent on wife and others, had 
strong manipulative attitude, expressed homicidal and 
suicidal manifestations, and was very explosive.  The 
veteran's diagnoses were substance use disorder-alcohol 
dependence in apparent remission by history, and dysthymic 
disorder.  His highest level of adaptive functioning for the 
past year was characterized as "poor".      

Lastly, statements from Dr. Zamora-Pamies dated from December 
1991 to January 1993 indicate the veteran had suffered from a 
nervous condition since the 1960s when he was in the service.  
Upon examination, the veteran was anxious, restless, and sad; 
heard voices; and had persecutory delirium.  Also he was 
verbose, and was mixing ideas with persecutory ideas.  He had 
had several hospitalizations at a VA facility in Puerto Rico, 
and was treated on an outpatient basis at the Satellite 
Clinic in Mayaguez.  At that time, the veteran was taking 
Thorazine 100 three times per day, and Dalmane 30 at bedtime.  
More importantly, Dr. Zamora-Pamies indicates the veteran's 
diagnosis was schizophrenia, paranoid type, which prevented 
him from functioning occupationally.  His physical disability 
was also deemed to have aggravated and perpetuated his mental 
condition.

After a review of the evidence, the Board finds that, prior 
to November 7, 1996, the veteran's psychiatric disability was 
characterized by strong referential persecutory ideation, 
depressed and explosive mood, auditory hallucinations, and 
strong dependence of his wife and others coupled with a 
manipulative attitude.  The disability was also characterized 
by homicidal and suicidal manifestations, explosive behavior, 
and persecutory delirium; he was on medication to control his 
psychiatric symptoms.  More importantly, the evidence shows 
that the veteran's schizophrenia prevented him from 
functioning occupationally. 

As such, the Board concludes that the evidence supports the 
award of a 100 percent initial disability evaluation for the 
veteran's schizophrenia, residual type, with paranoid 
features, effective prior to November 7, 1996, under the old 
criteria for evaluating psychotic disorders.  38 U.S.C.A. §§ 
1155, 5107, 5110(g) (West 1991); 38 C.F.R. §§ 4.125-4.132, 
Diagnostic Code 9205 (1996); see Fenderson v. West, 12 Vet. 
App. 119 (1999).

III.  Initial Rating Effective As of November 7, 1996 for
Schizophrenia, Residual Type, with Paranoid Features.

A March 1998 VA examination report shows the veteran reported 
that his disability destroyed his life and the lives of 
others, as well as that he has three grown children whom he 
has not seen for many years.  During the examination, the 
veteran complained of irritability, periods of depression, 
difficulties in dealing with people, periods of 
disorientation and confusion, and legal problems due to his 
aggressive behavior.  He also reported he forgets things and 
becomes very explosive in reaction to this memory gaps, which 
has caused him problems at work and to have claims filed 
against him.  He has uncontrollable crying spells, hears his 
name being called, and at times feels persecuted.  Upon 
examination, the veteran was clean, adequately dressed, and 
walked with Canadian crutches.  He was alert and oriented 
times three.  His mood was anxious and somewhat tense, his 
speech was clear and coherent, he did not have 
hallucinations, suicidal or homicidal ideation, and his 
insight and judgment were fair.  His diagnosis was 
schizophrenia, residual type, with paranoid features; and 
alcohol dependence in remission.  He was assigned a global 
assessment of functioning (GAF) score of 70, which according 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
equates to some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
with some meaningful interpersonal relationships. 

After a review of the evidence, the Board finds that the 
medical evidence shows the veteran has problems with 
irritability, periods of depression, difficulties in dealing 
with people, periods of disorientation and confusion, and 
legal problems due to his aggressive behavior.  He also has 
uncontrollable crying spells, hears his name being called, 
feels persecuted, and has anxious mood.

However, the medical evidence does not show that his 
psychiatric disability is productive of definite impairment 
of social and industrial adaptability, which is defined as 
moderately large in degree, more than moderate but less than 
rather large.  Furthermore, his disability is not productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as panic 
attacks (weekly or less often), and chronic sleep impairment.  
Moreover, as noted above, the veteran's current GAF score is 
70, which equates to some mild symptoms (e.g. depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, and with some meaningful interpersonal 
relationships.

As such, the Board finds that the award of a 10 percent 
initial rating effective as of November 7, 1996 for the 
veteran's schizophrenia, residual type, with paranoid 
features, was appropriate.  From that date, the preponderance 
of the evidence is against an award of a disability 
evaluation in excess of 10 percent under either the old or 
new criteria for psychotic disorders for the veteran's 
schizophrenia, residual type, with paranoid features.  38 
U.S.C.A. §§ 1155, 5107, 5110(g) (West 1991); 38 C.F.R. 
§§ 4.125-4.132, Diagnostic Code 9205 (1996); 38 C.F.R. 
§§ 4.125-4.130, Diagnostic Code 9205 (1999); see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see Fenderson v. West, 12 
Vet. App. 119 (1999).

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, however, 
there has been no showing via competent evidence that as of 
November 7, 1996 the veteran's schizophrenia, residual type, 
with paranoid features has caused marked interference with 
employment, the need for frequent periods of hospitalization, 
or otherwise has rendered impracticable the application of 
the regular schedular standards.

The Board finds that any occupational impairment or 
unemployability the veteran may have had since November 7, 
1996 to the present is not show to be exclusively due to his 
service connected psychiatric disability. Accordingly, a 
remand to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for an extra-schedular rating does not 
appear to be warranted.  See Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The veteran, of course, is entitled to reopen his 
claim for an increased initial rating at any time with 
evidence of increased disability.  

ORDER

A 100 percent initial disability evaluation for the veteran's 
schizophrenia, residual type, with paranoid features, is 
granted effective prior to November 7, 1996; this award is 
subject to the provisions governing the payment of monetary 
benefits.

An initial disability evaluation, in excess of 10 percent, 
effective as of November 7, 1996, for schizophrenia, residual 
type, with paranoid features, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


